Citation Nr: 0505990	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.  He died in July 1993.  The appellant is 
seeking recognition as the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

Following a preliminary review of the record, the Board finds 
that additional action by the RO is a prerequisite to further 
Board review of the appellant's claim.  While further delay 
in the processing of this appeal is unfortunate, the United 
States Court of Appeals for Veterans Claims makes it clear 
that the Board must remand a claim if it has not been 
developed at the RO-level under the VCAA provisions.  In this 
regard, the record shows that VA has not provided the 
appellant with adequate notice pursuant to the provisions of 
the Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 
5103, 5103A, 5107 (West 2002).  More specifically, the 
information provided to the appellant does not satisfy the 
requirements of 38 U.S.C.A. § 5103(a) and Quartuccio in that 
she has not been clearly notified of the evidence necessary 
to substantiate her claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By letters dated in May 
2003 and December 2003, the RO informed the appellant of the 
elements necessary to establish entitlement to service 
connection for the cause of the veteran's death and for death 
pension benefits.  However, these letters do not address the 
requirements for recognition as the veteran's surviving 
spouse, which was the basis of the denial of the decision on 
appeal.  Thus, these letters do not provide the appellant 
with adequate notice of the evidence necessary to 
substantiate her claim or the evidence that should be 
obtained by the appellant in support of the claim.  See 38 
C.F.R. § 3.159(b) (2004).  The Board further notes that the 
Statement of the Case (SOC) did not contain applicable 
regulations pertinent to a determination of whether the 
appellant may be recognized as the veteran's surviving 
spouse.  

It is the opinion of the board, based upon the circumstances 
presented herein, that the appellant should be given the 
opportunity to submit additional evidence and argument in 
support of her claim.  In this regard, the VA must ensure 
that it fulfilled its duty to notify the appellant of the 
evidence necessary to substantiate her claim. See 38 U.S.C.A. 
§ 5103 (West 2002).  The VA should assist the appellant in 
this matter prior to the Board's review.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  Ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO must notify the 
appellant of the information and 
evidence, not previously provided to the 
VA, that is necessary to substantiate her 
status as the veteran's surviving spouse.  
She should be told which information and 
evidence she is expected to provide, and 
which information and evidence VA will 
seek to obtain.  She should be requested 
to provide any evidence in her possession 
that pertains to the claim.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal 
with consideration of the provisions of 
38 C.F.R. §§ 3.50 and 3.52.  If the 
determination remains unfavorable to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case, which includes 
citation to 38 C.F.R. §§ 3.50 and 3.52, 
and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


